DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3rd, 2021 has been entered.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the first intermediate wall is not connected to the front wall or to the rear wall and is supported only by the support walls”. There is no support in the specification for this limitation (there must be specific support for the intermediate wall not being connected to the front or rear wall, rather than simply a lack of support for being connected to the front or rear wall). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are ejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “wherein the first intermediate wall is not connected to the front wall or to the rear wall and is supported only by the support walls.” It is unclear what is meant by this limitation, as the applicant’s invention comprises an intermediate wall which is connected to the front wall and rear wall, albeit not directly connected. The intermediate wall is also supported laterally by the front and rear walls, if not vertically. Therefore, the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Markert (US 1352759).
With respect to claim 1, Baron teaches a package (abstract) for at least one smoking article with an elongated shape (abstract); the package comprises: at least one smoking article; a front wall (c); a rear wall (a), which is opposite to the front wall; a lower wall (b), which connects the front wall to the rear wall; an upper wall (f), which is parallel to and opposite the lower wall and connects the front wall (front wall c connects to upper wall f via wall g) to the rear wall; and a first intermediate wall (d) 
Baron does not teach support walls connected on one side to the lower wall and to the intermediate wall on the other side, and wherein the intermediate wall is not connected to the front or rear walls. However, Markert teaches two support walls (11, 13), each connected, on one side, to the lower wall (3), and, on the other side, to the first intermediate wall (12), wherein the first intermediate wall (12) is not connected to the front wall (1) or to the rear wall (2) and is supported only by the support walls (11, 13).
Markert teaches a blank, similar to the blank of Baron, which, when folded (though not according to the figures of Markert; one of ordinary skill in the art would understand that a single blank may be folded in more than one way, resulting in a variety of packages that may present different advantages. The resulting package is created with information garnered from the Markert reference, and as such is considered “taught” by Markert.) results in a package comprising a front wall (1, Fig 1); a rear wall (2), which is opposite to the front wall; a lower wall (3), which connects the front wall to the rear wall; an upper wall (4), which is parallel to and opposite the lower wall and connects the front wall (front wall 1 connects to upper wall 4 via 5) to the rear wall; and a first intermediate wall (12) arranged between the lower wall and the upper wall, and has a first through hole (holes 16). One of ordinary skill in the art would understand that folding the blank of Markert (particularly the panels that make up the main “strip” of the blank) in this way creates an outer shell structure, which encircles the intermediate panel (which, when unfolded, lies in a “sidecar” orientation to the main strip of the blank, i.e. that it extends out to the side of the main strip) in order to surround contents therewithin. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron by adding the “sidecar” construction of the intermediate wall and supporting wall as disclosed by Markert in order to provide extra support to the intermediate wall via the support walls, thus providing additional stabilization for the smoking article held by the intermediate sidewall, while still allowing a user to view the article held within from the side without removing the packaging. One of ordinary skill in the art would be motivated to modify the package of Baron with the teachings of Markert in order to create a more secure package, thus preventing damage to the smoking article during transportation or storage. 

    PNG
    media_image1.png
    829
    798
    media_image1.png
    Greyscale

Annotated Figure 1 – a diagram of one (non-limiting) example of a blank that one of ordinary skill in the art would be able to construct when modifying the blank of Baron (“main strip”; a, b, c, f, g) with the teachings of Markert (“sidecar”; 11, 12, 13). The labeled structures correspond to the structures labeled in Baron and Markert respectively. Note: this diagram is not drawn to scale and does not include other features of either reference that one of ordinary skill in the art could utilize, such as additional tabs, slots, etc. present in either reference.
Regarding Claim 2, Baron in view of Markert as applied to claim 1 above teaches all the limitations of Claim 2, including that a first support wall is connected to the first intermediate wall along a fold line (18), but does not teach that a second support wall ends with a connecting tab glued to the intermediate wall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Markert by adding that a second support wall ends with a connecting tab glued to the intermediate wall in order to provide additional support to the intermediate side wall. Baron teaches a wall on each side of the intermediate wall (see Annotated Figure 2 below) which provide support, in one plane or another, to the intermediate wall. In view of the teachings of Markert, wherein the support wall and the intermediate wall are 



    PNG
    media_image2.png
    410
    434
    media_image2.png
    Greyscale

Annotated Figure 2 – an annotated version of Figure 1 of Baron; annotated to indicate walls that support the intermediate wall located to either side of the intermediate wall.

    PNG
    media_image3.png
    1018
    786
    media_image3.png
    Greyscale

Annotated Figure 3 – a diagram of one (non-limiting) example of a blank that one of ordinary skill in the art would be able to construct when modifying the blank of Baron (“main strip”; a, b, c, f, g) with the teachings of Markert (“sidecar”; 11, 12, 13; alternate support wall).The alternate support wall may be added in addition to support wall 13, or in place of it.
Regarding Claim 9, Baron in view of Markert as applied to Claim 1 above teaches all the limitations of Claim 9, including a plurality of through holes (2, Fig 1) upon the intermediate layer, which may be reasonably altered in order to hold an accessory. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Markert by adding 
Regarding Claim 10, Baron in view of Markert as applied to Claim 1 above teaches all the limitations of Claim 10, including that the package (Figs 1, 2) is made by folding and gluing a single blank (Fig 3) comprising: an outer panel (f), which makes up an outer part of the upper wall; a panel (c), which makes up the front wall and is connected to the outer panel along a pre-weakened folding line (lines 56-60 , interrupted lines X); a panel (b), which makes up the lower wall and is connected to the panel making up the front wall along a pre-weakened folding line; a panel (a), which makes up the rear wall and is connected to the panel making up the lower wall along a pre-weakened folding line; and a panel (g), which makes up an inner part of the upper wall, overlaps and is glued to the outer panel, and is connected to the panel making up the rear wall along a pre-weakened folding line (g connects to upper wall f and overlaps wall c).
Regarding Claim 11, Baron in view of Markert as applied to Claim 1 above teaches all the limitations of Claim 11, including that the first intermediate wall is parallel to the lower wall and to the upper wall (Baron, Fig 2). 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Markert (US 1352759) as applied to Claim 1 above in further view of Mello (CA 2866083).
Regarding claim 3, Baron in view of Markert as applied to claim 1 above teaches all the limitations of claim 3 except for that each support wall has two connecting tabs glued to the front and rear walls. Mello teaches that each support wall comprises two connecting tabs (Ends of each projection 70, 70’, 80, 80’), which are glued to the front wall and to the rear wall, respectively. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Markert by adding the 
Regarding Claim 8, Baron in view of Markert as applied to Claim 1 above discloses all the limitations of Claim 8, except for the upper wall having a smaller size than the lower wall, and therefore the front wall and the rear wall are not perfectly parallel but are inclined towards one another. However, Mello teaches that the upper wall has a smaller size than the lower wall (Fig 2) and, therefore, the front wall and the rear wall are not perfectly parallel to one another, but are inclined towards one another, so as to converge towards a point arranged higher than the upper wall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Markert by adding the upper wall having a smaller size than the lower wall as disclosed by Mello. One of ordinary skill in the art would have been motivated to make this modification in order to create a package which will have a desirable shape for the elongated smoking article once assembled.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Markert (US 1352759) as applied to Claim 1 above in further view of Dureysen (FR 759933).
Regarding Claim 4, Baron in view of Markert as applied to Claim 1 above discloses all the limitations of Claim 4, except for that a second intermediate wall is parallel to the upper and lower walls and arranged between the first intermediate wall and the upper wall and having, at a center, a second through hole, through which the smoking article is arranged. However, Dureysen teaches a second intermediate wall (5), which is parallel to the lower wall and to the upper wall is arranged between the first intermediate wall (4) and the upper wall, and has, at a center, a second through hole (Fig 8), through which the smoking article is arranged.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Markert (US 1352759) as applied to Claim 1 above in further view of Dureysen (FR 759933)as applied to Claim 4 above in further view of Official Notice.
Regarding Claim 5, Baron in view of Markert in further view of Dureysen as applied to Claim 4 above teaches all the limitations of Claim 4, including that the first through hole (Baron; 2) has a circular shape and is arranged at a distance other than zero both from the front wall and the rear wall (Fig 1). Claim 5 contains the limitation that “the second through hole has a rectangular shape, which extends from the front wall to the rear wall.”
Official notice is taken that one of ordinary skill in the art would change the size or shape of the through hole to fit the shape of whatever article would pass through the hole. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the through hole of Baron in view of Markert in further view of Dureysen as applied to Claim 4 above to one of rectangular shape, to better accommodate the shape and size of the smoking article.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baron (GB 455724) in view of Markert (US 1352759) and Dureysen (FR 759933) as applied to Claim 4 above in further view of Mello (CA 2866083).
Regarding Claim 6, Baron in view of Markert in further view of Dureysen as applied to Claim 4 above teaches all the limitations of Claim 6, except for the upper wall being formed by overlapping an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Markert in further view of Dureysen by adding support walls, pre-weakened folding lines, connecting tabs, and overlapping outer and inner panels as disclosed by Mello. While Baron in view of Markert teaches a package whose overlapping elements are present at the front, one of ordinary skill I the art would have understood that moving this overlapping structure to the top of the package does not present any structural issues, and in fact, allows the front area of the package to be used for a label or other indicia, as is common in the art of packaging for articles.  One of ordinary skill in the art would have been motivated to make this modification in order to create a package from a blank that is easily folded into the correct shape, and properly supported by support walls as well as overlapping tabs and panels.
Additionally regarding claim 6, Dureysen teaches that the second intermediate wall is connected to the inner panel without interruptions (Fig 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by Baron in view of Markert and Dureysen by adding a second intermediate wall connected to the inner panel without interruptions as disclosed by Dureysen. One of ordinary skill in the art would have been motivated to make this modification in order 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Baron (GB 455724) in view of Markert (US 1352759) and Dureysen (FR 759933) in further view of Mello (CA 2866083) as applied to claim 6 above in further view of Eggebrecht et al. (US 2325756). 
Regarding Claim 7, Baron in view of Markert and Dureysen in further view of Mello as applied to Claim 6 above teaches all the limitations of Claim 7, except for the following limitations: the package comprising a connecting tab interposed between the inner panel and the second intermediate wall and rests against as well as is glued to the front wall or to the rear wall, and a further connecting tab, which is opposite the connecting tab, is connected to the second intermediate wall, and rests against as well as is glued to the rear wall or to the front wall. However, Eggebrecht teaches the package comprising a connecting tab (26) interposed between the inner panel and the second intermediate wall and rests against as well as is glued to the front wall or to the rear wall, and a further connecting tab (28), which is opposite the connecting tab, is connected to the second intermediate wall, and rests against as well as is glued to the rear wall or to the front wall. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package disclosed by , Baron in view of Markert and Dureysen in further view of Mello by adding the further connecting tabs as disclosed by Eggebrecht. One of ordinary skill in the art would have been motivated to make this modification in order to connect the second intermediate wall to the other panels that comprise the blank, and to provide the tabs in order to secure the intermediate wall in place between the front and rear walls.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735